Citation Nr: 0212430	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  96-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of frostbite of the left foot.

2.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of frostbite of the right foot.

3.  Entitlement to an effective date prior to March 8, 1997, 
for a grant of a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU). 

4.  Entitlement to service connection for residuals of head 
trauma.

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 25, 
2001.

6.  Entitlement to an evaluation in excess of 50 percent for 
PTSD since March 25, 2001.

7.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder condition.  

(The issues involving the ratings assigned for PTSD, a right 
shoulder condition, as well as the issue of entitlement to 
service connection for residuals of head trauma, will be the 
subject of a later decision.)

The Board also notes that service connection for peripheral 
neuropathy was denied by the RO in a June 1996 rating 
decision.  Service connection for the residuals of frostbite 
of the feet was granted in an August 1998 rating decision.  
It appears from that decision that peripheral neuropathy of 
the feet was considered in granting service connection and 
assigning the separate 30 percent evaluations for each foot 
under Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2001).  However, Note (1) of that Code, indicates, 
in pertinent part, that peripheral neuropathy determined to 
be a cold residual injury should be assigned a separate 
evaluation under other diagnostic codes from that under the 
provisions of Diagnostic Code 7122.  As such, the RO should 
take appropriate adjudicatory action in this regard. 


REPRESENTATION

Appellant represented by:	John Steven Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, from November 1952 to March 1954, from November 
1955 to November 1958, and from January 1959 to October 1959.  
His claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In February 2001, the Board remanded the 
case to schedule the veteran for a hearing.  A hearing was 
held in May 2001, and the case is once again before the Board 
for review. 

The Board is undertaking additional development concerning 
the issues involving the ratings assigned for the veteran's 
service-connected PTSD and right shoulder condition, as well 
as the issue of entitlement to service connection for 
residuals of head trauma, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2).  Upon its completion, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing these issues. 


FINDINGS OF FACT

1.  The veteran's residual frostbite disability involving 
each foot does not independently present an exceptional or 
unusual disability picture such as marked interference with 
employment or the need for frequent hospitalizations.

2.  The veteran had substantially gainful employment until 
March 7, 1997, when he retired due to his service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for residuals of frostbite of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, 
Diagnostic Code 7122 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).

2.  The criteria for an initial evaluation in excess of 30 
percent for residuals of frostbite of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, 
Diagnostic Code 7122 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).

3.  The criteria for assignment of an effective date prior to 
March 8, 1997, for an award of a TDIU have not been met.  38 
U.S.C.A. §§ 5010, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16; 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded numerous VA examinations to 
evaluate his frostbite disabilities involving the feet.  
Recently, however, the veteran requested that he be afforded 
additional examinations, arguing that his disabilities had 
worsened.  The Board disagrees and finds that additional 
examinations are not needed at this time.  The veteran has 
had several recent examinations to evaluate his disabilities 
of the feet due to frostbite.  A mere assertion that he 
disagrees with the results of adjudication, indicating that 
his disabilities have worsened beyond that contemplated by 
the percentage assigned, is insufficient to require that 
additional examinations be scheduled.  The Board notes that 
38 C.F.R. § 3.327 (2001) states that reexaminations will be 
requested whenever the VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, reexaminations will be required 
if it is likely that a disability has improved, if evidence 
indicates that there has been a material change in a 
disability, or that the current rating may be incorrect.  Id. 
(emphasis added).  In this case, no medical evidence in the 
file indicates that there has been any change in any of the 
veteran's service-connected disabilities since his last 
examination.  

The facts in this case are distinguishable from the facts in 
Snuffer v. Gober, 10 Vet. App. 400 (1997), in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that the veteran was entitled to a new examination after 
a two year period between the last VA examination and the 
veteran's contention that his disability had increased in 
severity.  The Court noted that the veteran had undergone 
treatment for the disability two years after the last VA 
examination.  Thus, there was medical evidence other than the 
veteran's mere assertion that the disability at issue had 
worsened, thereby triggering the duty to assist which 
required the need for another VA examination to determine the 
current status of the veteran's disability.  In the instant 
case, no such medical evidence has been submitted with 
respect to either of his foot disabilities.  

The Board also finds that the discussions in the rating 
decisions, statements of the case and supplemental statements 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The veteran has been 
notified of the evidence he should obtain and which evidence 
VA would obtain, and has been notified of the provisions of 
the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Increased Ratings for Residuals of Frostbite of the Feet

The veteran suffered from frostbite of both feet while on 
active duty in Korea.  In February 1998, he filed a claim 
seeking service connection for residuals of frostbite of the 
feet.  In an August 1998 rating decision, the RO granted 
service connection for residuals of frostbite of the feet and 
assigned a 30 percent evaluation for each foot, effective 
February 1998. 

Since the veteran's claims arise from his disagreement with 
the initial ratings assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  For the reasons set 
forth below, however, the Board finds that the currently 
assigned 30 percent ratings for each foot is appropriate for 
the entire applicable appeal period.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's residuals of frostbite of the feet have been 
evaluated under Diagnostic Code (DC) 7122, for residuals of a 
cold injury effective from February 6, 1998. 

Under Diagnostic Code 7122, effective January 12, 1998, when 
there are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 1 provides that amputation of 
fingers or toes, and complications such a squamous cell 
carcinoma at the site of  cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
See 63 Fed. Reg. 37778 through 37779 (July 14, 1998).  The 
additional amendment clarifies that disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).

In this case, it is clear that the veteran's separately 
assigned 30 percent evaluations are the maximum schedular 
ratings available for the residuals of the veteran's 
frostbite of the feet under Diagnostic Code 7122.  Further, 
as to the question of separate ratings for peripheral 
neuropathy, the Board has referred this matter to the RO, as 
noted in the Introduction of this decision for consideration 
of this residual of the veteran's frostbite of the feet.  
Therefore, the Board's decision this date will confine 
itself, in pertinent part, to the residuals of frostbite of 
the feet contemplated by the criteria set forth in Diagnostic 
Code 7122.

Since the 30 percent is the maximum evaluation available 
under DC 7122, the Board must consider whether an 
extraschedular evaluation is warranted under 38 C.F.R. 
§ 3.321(b)(1) for each foot.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

Applying these criteria to the facts of this case, the Board 
finds the preponderance of the evidence is against the 
veteran's claims.  First, there is simply no evidence that 
either foot disability required any hospitalization or 
extensive outpatient treatment during the course of this 
appeal.  Second, neither foot disability has independently 
caused marked interference with employment.  The evidence 
shows that the veteran stopped working on March 7, 1997, as a 
result of his service-connected disabilities, including 
malunion of the right humerus, PTSD, a right shoulder 
condition, a right ankle disability, and residuals of 
frostbite of the feet.  The veteran also suffers from several 
nonservice-connected disabilities, including hearing loss, 
tinnitus, degenerative changes of the knees, and 
cardiovascular disease.  It thus appears that the veteran's 
unemployability is due to numerous disabilities, only two of 
which include his foot disabilities from frostbite.  

The most compelling evidence in support of the veteran's 
claims is a January 1999 letter, wherein a physician at the 
Kearney Clinic indicated that the veteran was unable to work 
because of his disabilities involving frostbite of the feet, 
peripheral neuropathy, hyperhidrosis, and a fungal infection.  
However, based on the other medical evidence of record, the 
Board finds that when each foot is separately considered, 
neither foot disability by itself is shown to result in 
marked interference with employment.  Further, at a VA 
psychiatric examination in February 1998, the veteran clearly 
reported that he retired in 1997 because of disabilities 
involving his back, legs and right ankle.

Under these circumstances, the Board finds that the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and concludes that an 
extraschedular evaluation is not warranted.  See Bagwell, 9 
Vet. App. at 338-339; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Therefore, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 30 percent 
for each foot disability due to frostbite. 


III.  Entitlement to an Effective 
Date Prior to March 8, 1997, for an 
Award of TDIU

In March 1999, the veteran was awarded a TDIU, effective 
March 8, 1997.  In assigning the effective date for this 
award, the RO found that the veteran had substantially 
gainful employment until March 7, 1997, when he was forced to 
retire due to his service-connected disabilities.  The 
veteran disagreed with that decision and requested an 
effective date prior to March 8, 1997.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

The veteran may be entitled to a TDIU if he establishes that 
he is unable to secure or follow substantially gainful 
employment as a result of service-connected disability.  See 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Marginal employment generally shall be 
deemed to exist when the earned annual income of the veteran 
does not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, and consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  Id.  The poverty threshold for one person in 
1996 was $7,995, 62 Fed. Reg. 68,362 (Dec. 31, 1997); and 
$8,183 for 1997.  63 Fed. Reg. 68,827-68,828 (Dec 31, 1998).  
Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold. 38 C.F.R. §§ 3.340, 3.341, 4.16.

An award of TDIU is an award of increased compensation.  
Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  In disability 
compensation cases, an effective date may also be assigned as 
of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The record shows that the veteran had substantially gainful 
employment until he retired for medical reasons on March 7, 
1997.  In his claim for TDIU, filed August 24, 1998, the 
veteran indicated that he quit his job at Builders Warehouse 
on March 7, 1997, because of his service-connected 
disabilities.  The veteran added, however, that he only 
worked part time and had not had full-time employment since 
December 1989.  Nevertheless, evidence reflects that the 
veteran's employment at Builders Warehouse constituted 
substantially gainful employment for VA purposes.  In a VA 
Form 21-4192, received November 1996, the office manager at 
Builders Warehouse indicated that the veteran was working 
approximately 30 hours a week in security and customer 
service, and had earned $8,927.79 for the prior twelve month 
period.  Since the veteran's income exceeded the poverty 
threshold for both 1996 and 1997, marginal employment has not 
been shown.  Furthermore, there is nothing in the record to 
suggest that the duties performed by the veteran at Builders 
Warehouse approach what could be considered to be a protected 
environment, nor does the veteran make any claim in this 
regard.  Accordingly, a TDIU award prior to March 8, 1997, is 
not warranted. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to March 8, 1997, for an award of a TDIU.  Accordingly, 
the appeal is denied.


ORDER

The claim for an initial evaluation in excess of 30 percent 
for residuals of frostbite of the left foot is denied.

The claim for an initial evaluation in excess of 30 percent 
for residuals of frostbite of the right foot is denied.

The claim for an effective date prior to March 8, 1997, for 
an award of a total disability rating based upon individual 
unemployability by reason of service-connected disabilities 
is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

